DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-05-22 has been entered.

Amendment
Acknowledgement is made of Amendment filed 11-30-21.
Claims 1, 6-8, 12, 16 and 21-25 are amended.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-15 and 16-23, A microelectronic assembly and An electronic device, classified H01L21/565;
Group II, Claims 24-25, A method of making an electrical assembly, classified H01L23/552;
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different the process as claimed can be used to make another and materially different product, for example, the limitations of forming a package substrate portion, wherein the package substrate portion has a first surface with intermediate conductive contacts and an opposing second surface having second conductive contacts; forming interconnects between the plurality of conductive contacts on the surface of the RF die and the intermediate conductive contacts of the package substrate portion; forming a dielectric layer on the RF die; and forming additional build up layers on the dielectric layer to complete the package substrate, wherein forming additional build up layers includes forming first conductive contacts on a first surface and forming an RF front end on the dielectric layer, wherein the RF front end includes conductive traces and conductive vias, wherein the RF front end does not extend laterally beyond a footprint of the RF die, and wherein, when the package substrate is oriented with the first surface at a bottom of the package substrate and the second surface at the top of the package substrate, the RF front end is between the RF die and the first face of the package substrate, in the method claim 24 of Group II, which do not need be considered by the product claims 1 and 16 of Group I. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 
Applicant is required under 35 U.S.C. 121 to elect between the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848